Citation Nr: 1526439	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  07-06 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis and pes planus.

5.  Entitlement to an initial compensable rating for tinea pedis and onychomycosis.  

6.  Entitlement to an effective date prior to September 30, 1998 for the grant of service connection for tinea pedis and onychomycosis.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

8.  Entitlement to service connection for a disability manifested by chest pains.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to June 1982 and from January 2003 to November 2003.  The Veteran also had periods of active duty for training and inactive duty training in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005, June 2006, and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In September 2013, the RO issued a provisional rating decision that denied service connection for gastroesophageal reflux disease (GERD).  The cover letter notified that Veteran that if she "want[ed] to receive a final decision with appeal rights before the one-year provisional period ends, send VA a signed statement as follows: 'All necessary evidence was considered by VA.  I request that this provisional decision be made final.'"  In July 2014, the Veteran submitted a notice of disagreement with the denial of service connection for GERD.  In August 2014, the RO notified the Veteran that the September 2013 decision was not a final decision and did not include appeal rights.  Thus, the notice of disagreement was not accepted.  

The Board acknowledges that the Veteran presented testimony on this issue at the travel board hearing.  On further review, there is no indication that the Veteran requested a final decision prior to the expiration of the one-year provisional period or that a final decision was ever promulgated on this issue.  Thus, the Veteran's statement is not recognized as a valid notice of disagreement at this time.  Accordingly, the Board does not have jurisdiction over this issue and it is referred to the RO for the appropriate action.  

In March 2015, a hearing was held before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  At that time, the record was held open for 60 days for the submission of additional evidence.  

In reviewing the claims folder, the Board notes that in July 2002, a travel board hearing was held before another VLJ.  At that time, the issues discussed included service connection for a skin disorder of the feet.  The Board subsequently requested development on the issue of service connection for a bilateral foot disorder, to include tinea pedis, onychomycosis, and plantar fasciitis.  In June 2006, the RO granted service connection for tinea pedis and onychomycosis resolving the appeal of that issue.  The RO also denied service connection for plantar fasciitis and pes planus.  It was specifically noted that this claim had not been adjudicated to date, but that the Board had requested an examination.  Thereafter, the Veteran disagreed with the decision to deny service connection for plantar fasciitis and pes planus and perfected this appeal.  She subsequently provided testimony on this issue at the March 2015 hearing.  The Veteran did not specifically testify as to a bilateral foot disorder, other than related to her skin, at the July 2002 hearing and under these circumstances, the Board does not find it necessary to ask the Veteran whether she wants an additional hearing on this issue.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Additionally, a panel decision is not required.  38 C.F.R. § 20.707 (2014).  

The issues of service connection for PTSD, bilateral hearing loss, and disability manifested by chest pain; increased rating for tinea pedis and onychomycosis; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 1991, the RO denied service connection for defective hearing.  The Veteran did not appeal this decision and it is final.  

2.  Evidence associated with the record since the January 1991 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of entitlement to service connection for bilateral hearing loss.  

3.  The evidence is at least in equipoise as to whether the Veteran has a current bilateral foot disorder, to include plantar fasciitis and pes planus, related to active military service.  

4.  On September 30, 1998, the RO received a claim of entitlement to service connection for a skin disorder of the feet; there are no communications or other evidence prior to this date that could be construed as a claim for service connection.


CONCLUSIONS OF LAW

1.  The January 1991 rating decision, which denied service connection for defective hearing, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, a bilateral foot disorder, to include plantar fasciitis and pes planus, was incurred in active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.306 (2014).  

4.  The criteria for an effective date prior to September 30, 1998, for the grant of service connection for tinea pedis and onychomycosis, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decisions to reopen the claim of service connection for bilateral hearing loss with remand for further development and to grant service connection for a bilateral foot disorder, a detailed discussion as to how VA satisfied the duty to notify and to assist as concerns these issues is not needed.  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met with regard to the effective date issue decided.  By correspondence dated in September 2003, February 2004, and May 2005, VA notified the Veteran of the information and evidence needed to substantiate her service connection claim for tinea pedis, to include notice of the information she was responsible for providing and of the evidence that VA would attempt to obtain.  Correspondence dated in March 2006 notified the Veteran how VA assigns disability ratings and effective dates.  The appeal for an earlier effective date is a "downstream" issue in that it arose following the initial grant of service connection.  Additional VCAA notice is not required.  

The effective date issue was most recently readjudicated in the September 2009 supplemental statement of the case.  The Board acknowledges that a significant amount of evidence has been added to the record since that time.  This evidence, however, is not considered relevant to the effective date issue, which as discussed below, is controlled by the date of claim.  Accordingly, a remand for another supplemental statement of the case on this issue would serve no useful purpose.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, service personnel records, Social Security Administration (SSA) records, private medical records, and extensive VA medical center records.  The Veteran provided testimony at a travel board hearing and the VLJ's actions at the hearing supplemented the VCAA and complied with any hearing related duties.  There is no indication that further development is needed as concerns the effective date issue.  

Analysis

New and material evidence

In January 1991, the RO denied service connection for defective hearing because evidence did not show the condition was incurred during active duty.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).  

In October 2005, the RO denied service connection for bilateral hearing loss.  The Veteran disagreed with the decision and perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Veterans Appeals (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

Relevant evidence at the time of the January 1991 rating decision included service treatment records and a VA examination.  Service treatment records did not show complaints or treatment related to hearing loss.  On VA examination in August 1990, the Veteran reported defective hearing in both ears.  Diagnosis was "hearing loss".  The listed diagnosis appears to have been based on the history as provided by the Veteran as no audiometric data was reported.  

Extensive evidence has been added to the record since the final January 1991 rating decision.  This includes VA records which show that the Veteran has undergone audiometric testing on numerous occasions.  Results on VA examinations in November 2003 and March 2005 were not reliable for rating purposes.  An August 2011 audiology consult indicated that hearing was essentially within normal limits from 250 to 6000 Hertz sloping to a mild hearing loss at 8000 Hertz.   

Notwithstanding, an April 2001 Reserve examination shows that audiometric testing was conducted and the puretone threshold at 4000 was 40 on the right.  This indicates a hearing loss disability for VA purposes on the right.  See 38 C.F.R. § 3.385 (2014).  Additionally, at the March 2015 travel board hearing, the Veteran argued that she has hearing loss related to noise exposure during her active duty and Reserve service.  

The above evidence is new and for purposes of reopening the claim, is considered credible.  See Justus.  The Board also finds the Reserve audiogram and the Veteran's testimony material in that it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of entitlement to service connection for bilateral hearing loss.  That is, the evidence suggests current hearing loss disability related to service.  Accordingly, the claim is reopened.  See 38 C.F.R. § 3.156.  

Service connection for bilateral plantar fasciitis and pes planus

The Veteran contends that service connection is warranted for bilateral plantar fasciitis and pes planus.  In a March 2007 statement, the Veteran reported that she never had any problems with her feet prior to service and that she began having problems with her feet during basic training.  She reported that she was required to march and stand for extended periods of time and that her feet hurt on long road marches.  At the March 2015 travel board hearing, the representative argued that she has had chronic problems with her feet from the 1980's to the present.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.

Active military service includes active duty, or any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  Active military service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id. 

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  Presumptive periods do not apply to periods of active duty training and inactive duty training.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Service treatment records show numerous complaints and profiles related to fungal infections of the feet.  The Veteran is currently service-connected for tinea pedis and onychomycosis and this discussion will focus on pes planus and plantar fasciitis as adjudicated by the RO.  

On examination for enlistment in May 1979, the Veteran's feet were reported as normal on clinical evaluation.  In November 1979, she was seen for complaints of foot pain for 3 weeks.  On physical examination, there was no swelling, tenderness, effusion or discoloration.  Impression was athlete's feet.  A June 1982 record indicates that the Veteran did not desire a separation medical examination.  

On report of medical history completed in April 1983, at the time of enlistment in the Reserves, the Veteran reported foot trouble.  On physical examination, the feet were reported as normal with the exception of bilateral ingrown toenails.  On physical examination in November 1987, the Veteran's feet were again reported as normal.  On report of medical history completed in September 1991, the Veteran reported foot trouble.  The feet were reported as normal on clinical evaluation.  On periodic physical examination in February 1996, the Veteran's feet were again reported as normal.  

An October 1997 statement from a VA podiatrist indicates that the Veteran was being treated for chronic tinea pedis and metatarsalgia and that she needed to be limited weightbearing with no running, jumping, marching or standing in place greater than 30 minutes.  The Veteran was also seen by VA podiatry in April 1999 for plantar fasciitis.  She was given a prescription for shoe inserts.  An August 1999 podiatry assessment note documents a low arch profile bilaterally and includes a diagnosis of pes planus.  

On report of medical history completed in April 2001, the Veteran reported foot trouble.  The corresponding physical examination noted bilateral flat feet described as mild.  She wore arch supports.  A December 2001 VA podiatry assessment notes the Veteran's complaints that she has "fallen arches" and pain in the arches and that she lost her arch supports.  Assessment was mild pes planus.  

A statement from a private podiatrist, Dr. G. B., indicates that the Veteran was seen in August 2002.  She had numerous complaints regarding her feet and diagnoses included plantar fasciitis and pes planus.  The podiatrist stated that the conditions were caused by long hours in boots and that the plantar fasciitis and pes planus were aggravated by prolonged standing and marching.  An undated statement from this podiatrist indicates that it is likely as not that the current podiatric condition was due to or aggravated by long hours in army boots.  An August 2002 VA record notes complaints of heel pain and includes a diagnosis of plantar fasciitis.  

The Veteran underwent a physical examination in March 2003 shortly after entering her last period of active duty.  At that time her feet were reported to have a "normal arch" and were "asymptomatic".  A Medical Evaluation Board was conducted in March 2003.  She was found unfit for further military duty due to schizoaffective disorder.  While tinea pedis was noted, there was no indication of pes planus or plantar fasciitis.

The Veteran was seen in the VA podiatry clinic in July 2003.  She reported painful arches and that the foot pain occurs in the morning and after being on her feet all day.  Assessment included pes planus.  She was given a consult to prosthetics for new arch supports.  VA general medical examination in November 2003 noted mild pes planus.  

The Veteran underwent a VA examination in March 2006.  Following physical examination, diagnosis was pes planus, grade 1.  The examiner indicated that there was no plantar fasciitis.  The examiner provided the following opinion:

Pes planus was not incurred or aggravated while in military service.  Pes planus is not attributable to the veteran's active service or her many years of Reserve service.  The rationale is that the pes planus is Grade 1 and not worse since military [service].  There is no evidence of unusually abnormal weightbearing, only mild callosus are present.  
 
X-rays of the feet taken in August 2012 showed degenerative change.  An October 2012 VA podiatry consult notes decreased medial longitudinal arch bilaterally.  

On review, the evidence of record is somewhat inconsistent as concerns diagnoses pertaining to the feet.  For purposes of this appeal, however, the Board concedes a bilateral foot disorder, to include plantar fasciitis and pes planus.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.)

Review of service treatment records does not show a specific musculoskeletal foot injury during a period of active duty, active duty for training, or inactive duty training.  The Veteran, however, reported experiencing foot pain related to wearing boots during her periods of service and she is competent to report this.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  Service treatment records do not show pes planus or plantar fasciitis during her initial period of service and information of record shows diagnoses of both of these conditions prior to her last period of active duty in 2003. 

As concerns a relationship to service, the Veteran reported a long history of foot problems and this is corroborated by reports of medical history which document continued complaints of foot trouble.  The claims folder essentially contains evidence both for and against the claim.  That is, the private podiatry statement indicates that her podiatric condition was aggravated by wearing boots and the VA medical opinion indicates that it was not.  

In reviewing the evidence, the Board notes that the private opinion precedes her most recent period of active service.  The VA opinion, however, does not appear to consider this statement or the Veteran's lay assertions of continuing foot problems since her initial period of service.  The Board can find no particular reason to favor one opinion over the other and in this case, the cause of her current bilateral foot disorder may never be known to a certainty.  Under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be conclusive or even a preponderance of the evidence in her favor.  Rather, only an approximate balance of positive and negative evidence is needed.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for a bilateral foot disorder, to include plantar fasciitis and pes planus, is warranted.  See 38 C.F.R. § 3.102 (2014).

Effective date

In June 2006, the RO granted service connection for tinea pedis and onychomycosis effective September 30, 1998.  The Veteran disagreed with the effective date and perfected this appeal.  

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a).  However, if a granted claim is filed within one year of the Veteran's discharge or release from active service, the effective date shall be the day following the date of such discharge or release.  38 U.S.C.A. § 5110(b).

The implementing regulation, 38 C.F.R § 3.400, states that the effective date for an award of compensation based on an original claim for service connection or a claim reopened after final disallowance will be "the date of the receipt of the claim or the date entitlement arose, whichever is later."  If the claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.

As to what constitutes a claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2014).

The mere existence of medical records generally cannot be construed as an informal claim.  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  An exception to this general rule exists pursuant to 38 C.F.R. § 3.157(b)(1) (2014).  The provision describes what constitutes an informal claim for increased benefits or an informal claim to reopen and applies when a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.

Review of the claims folder shows that on September 30, 1998, the RO received a VA Form 21-526, Application for Compensation or Pension, which specifically claimed service connection for "tinea pedis, foot problems, athlete's foot".  

In determining whether the Veteran is entitled to an earlier effective date for service connection, the Board must consider whether she filed a claim for a skin disorder of the feet prior to September 1998.  On review, there are no communications or other evidence prior to this date that could be construed as indicating an intent to seek or apply for service connection for a skin disorder of the feet.  The Board notes that that an original VA Form 21-526 was received in June 1989, but the claims were limited to "otitis external, tinnitus, nervous condition, blackouts, dizziness".  

The Board acknowledges the Veteran's contentions that she has had problems with fungal infections of the feet since her initial period of service.  The Board does not dispute this; however, it is bound by applicable laws and regulations.  There is no indication that a claim for service connection for a skin disorder of the feet was received prior to September 1998 and thus, there is simply no legal basis for assigning an earlier effective date.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2014).  The claim must be denied.  

 

ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.

Service connection for a bilateral foot disorder, to include plantar fasciitis and pes planus, is granted.  

An effective date prior to September 30, 1998 for the grant of service connection for tinea pedis and onychomycosis is denied.  


REMAND

Initially, the Board notes that extensive evidence has been added to the claims folder following the September 2009 supplemental statement of the case, which in pertinent part, addressed an increased rating for tinea pedis and service connection for PTSD and bilateral hearing loss; and the July 2013 statement of the case, which addressed entitlement to TDIU.  Additional relevant evidence added to the record since that time must be considered on remand.  

Information in the record suggests that the current mailing address is not correct.  At the hearing, the Veteran testified that she had a recent change of address.  Correspondence dated in April 2015 was returned to sender as "attempted - not known, unable to forward".  Correspondence dated in May 2015 was returned to sender as "temporarily away".  Efforts should be made to determine the Veteran's current mailing address.  

Review of the record shows that outpatient records from the VA Medical Centers in Atlanta and Chicago were last added to the virtual folder in July 2013 and April 2014 respectively.  Updated records should be obtained.  


Service connection for PTSD

The Veteran is currently service-connected for schizoaffective disorder, bipolar type based on aggravation.  In October 2005, the RO denied service connection for PTSD.  The Veteran disagreed with the decision and perfected this appeal.  

The Veteran contends that she has PTSD related to military sexual trauma and harassment.  In various statements, she reported being sexually assaulted at Ft. Ord and Ft. McCoy.  She also reported verbal abuse and harassment during service.  

The Veteran reported that she receives treatment at the Vet Center in Oak Park.  These records are not contained in the claims folder and should be requested.  

Information in the claims folder indicates that in May 2003, the Veteran filed a complaint with the Office of the Inspector General concerning harassment by her First Sergeant.  A May 2003 letter indicates that their inquiry determined there was no evidence of harassment.  A July 2003 letter from the Department of the Army, Office of the Inspector General, to a United States Senator, however, indicates that they had received his letter on behalf of the Veteran concerning alleged harassment and that there was an ongoing inquiry in to the matter.  A case number was provided.  Efforts should be made to obtain any records pertaining to this investigation.  

The claims folder contains extensive evidence and the Veteran has undergone numerous VA psychiatric examinations.  A January 2005 examination noted a diagnosis of PTSD and a February 2005 opinion indicates that her traumatic experiences caused her to develop PTSD symptoms.  Other VA examinations, however, only diagnose schizoaffective disorder and VA records dated in November 2009 indicate that she does not meet the diagnostic criteria for PTSD.  

On review, the Board finds that a VA examination is needed to determine whether the Veteran meets the diagnostic criteria for PTSD.  Additionally, the referenced examinations do not adequately address the claimed personal assault stressors.  That is, none of the examinations consider whether there is any evidence of behavior changes or other evidence sufficient to corroborate the claimed stressors.  See 38 C.F.R. § 3.304(f)(5) (2014).  

Effective March 19, 2015, VA adopted as final an interim rule adopting the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The provisions of the final rule shall apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The Secretary does not intend for the provisions of this final rule to apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).  Per VACOLS, this appeal was certified to the Board in September 2009 and thus, the provisions of DSM-5 are not for application.  

Service connection for bilateral hearing loss

As discussed, the claim was reopened herein.  Further development is needed prior to consideration on the merits.  

Given the nature of the Veteran's service and considering her testimony and statements concerning in-service noise exposure, the Board concedes acoustic trauma.  The question remains though as to whether she currently has a hearing loss disability related to such exposure.  Under these circumstances, a VA examination is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Increased rating for tinea pedis and onychomycosis

In June 2006, the RO granted service connection for tinea pedis and onychomycosis and assigned a noncompensable rating.  The Veteran disagreed with the rating and perfected an appeal of this decision.  She contends that the noncompensable rating does not adequately reflect the severity of her disability.  

Information in the claims folder shows that the Veteran failed to report for a VA dermatology examination in February 2015.  At the travel board hearing, the Veteran testified that she had a change of address and was not properly notified of the examination.  

On review, it is unclear whether this examination was to assess the severity of her service-connected disability or was related to a pending claim of service connection for alopecia.  Regardless, the Veteran last underwent a VA examination to determine the severity of her tinea pedis in October 2009.  Given her contentions at the hearing, the Board finds that a current examination is needed.  See 38 C.F.R. § 3.327 (2014); Green v. Derwinski, 1 Vet. App. 121 (1991).

Entitlement to TDIU

In April and September 2010, the RO denied entitlement to a TDIU.  The Veteran disagreed and perfected this appeal.  

The Veteran contends that she is unemployable due to service-connected psychiatric and heart disorders.  Accordingly, the Board finds the TDIU claim arguably inextricably intertwined with the PTSD claim and the issue is deferred pending completion of that claim.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Service connection for chest pains

In April 2014, the RO in pertinent part denied service connection for chest pain.  In June 2014, the Veteran submitted a notice of disagreement.  In April 2015, the RO sent the Veteran a letter acknowledging her disagreement with this issue.  To date, a statement of the case has not been furnished and therefore, a remand is needed.  See Manlincon v. West, 12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current mailing address.  All efforts to obtain this information should be documented in the claims folder.  

2.  Request records from the VA Medical Center in Atlanta, Georgia for the period from July 2013 to the present; and from the VA Medical Center in Chicago, Illinois for the period from April 2014 to the present.  

3.  Request records from the Oak Park Vet Center in Forest Park, Illinois.

4.  Request records from the Department of the Army, Office of the Inspector General, pertaining to any investigation concerning alleged harassment by the Veteran's First Sergeant.  The "case number" is referenced in July 1, 2003 correspondence from the Department of the Army, Office of the Inspector General.  

5.  Thereafter, schedule the Veteran for a VA PTSD examination.  The electronic claims folder must be available for review.

A statement from the Veteran received on March 12, 2007 provides a detailed description of her claimed in-service stressors.  The examiner is requested to provide an opinion as to whether there is any evidence of in-service behavioral changes or other evidence sufficient to corroborate her reports of military sexual trauma and/or harassment.  

The examiner is requested to indicate whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  If so, the examiner should provide an opinion as to whether it is at least as likely as not the Veteran has PTSD as a result of any sufficiently corroborated in-service personal trauma.  

A complete rationale must be provided for any opinion offered.  

6.  Schedule the Veteran for a VA audiometric examination to determine the nature and etiology of any hearing loss.  The electronic claims folder must be available for review.

If the Veteran meets the criteria for a hearing loss disability for VA purposes, the examiner should provide an opinion as to whether it is at least as likely as not related to in-service noise exposure.  

In making this determination, the examiner should consider the Veteran's lay assertions as to hearing loss beginning during her initial period of active duty and continuing.  If there is a medical basis to doubt the history as reported, the examiner should so state.  The significance of the numerous audiometric tests showing either normal hearing thresholds or unreliable results should also be discussed.  

A complete rationale should be provided for any opinion offered.  

7.  Schedule the Veteran for a VA skin examination.  The electronic claims folder must be available for review.

In accordance with the latest worksheet for evaluating skin disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of her service-connected tinea pedis and onychomycosis of the feet.  

A complete rationale should be provided for any opinion offered.  

8.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for PTSD and bilateral hearing loss; entitlement to a compensable rating for tinea pedis and onychomycosis; and entitlement to TDIU.  All relevant evidence received since the September 2009 supplemental statement of the case and the July 2013 statement of the case should be considered.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

9.  Issue a statement of the case addressing entitlement to service connection for a disability manifested by chest pain.  If, and only if, the Veteran completes her appeal by filing a timely substantive appeal on this issue should it be returned to the Board.  38 U.S.C.A. § 7104 (West 2014).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


